SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

22
CA 10-01784
PRESENT: SCUDDER, P.J., PERADOTTO, CARNI, GREEN, AND GORSKI, JJ.


SMALL BUSINESS LOAN SOURCE, LLC,
PLAINTIFF-APPELLANT,

                      V                                            ORDER

4 DOGS OF SYRACUSE, LLC, ET AL., DEFENDANTS.
--------------------------------------------
JOSEPH A. KESSLER, NONPARTY RESPONDENT.


DEILY, MOONEY & GLASTETTER, LLP, ALBANY (JOHN D. RODGERS OF COUNSEL),
FOR PLAINTIFF-APPELLANT.

HINMAN HOWARD & KATTELL, LLP, BINGHAMTON (LINDA JOHNSON OF COUNSEL),
FOR NONPARTY RESPONDENT.


     Appeal from an order of the Supreme Court, Onondaga County (John
C. Cherundolo, A.J.), entered November 3, 2009 in a foreclosure
action. The order, among other things, denied plaintiff’s motion for
leave to pursue a deficiency judgment against nonparty guarantor
Joseph A. Kessler.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:    February 18, 2011                   Patricia L. Morgan
                                                Clerk of the Court